Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
	The examiner acknowledges the amendment of claims 1-2, 7 & 14-15.  Applicants arguments filed on (08/17/2020) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (U.S. Patent 6,809,760) in view of HAN et al. (U.S. Publication 2015/0235105), NAKANO et al. (U.S. Publication 2016/0073004) & Furuhashi et al. (U.S. Publication 2009/0027386)
As to claims 1 & 14-15, Takagi discloses an information processing device, comprising: a central processing unit (CPU) configured to: select at least one detector (S303, Fig. 4 & Column 7 Lines 27-45 discloses changing object tracking camera (e.g. detector) from one camera to another) based on information regarding an analysis method for analysis for an observation target (S302, Fig. 4 & Column 7 Lines 27-45 discloses use of one camera is changed over to another when it becomes no longer possible to have the image of the tracking object at the center of the video image by panning or tilting); and analyze the observation target based on the analysis method and the selected at least one detector (S302, Fig. 4 & Column 7 Lines 27-45 discloses use of one camera is changed over to another when it becomes no longer possible to have the image of the tracking object at the center of the video image by panning or tilting); determine an analysis result based on the analysis of the observation target (S303, Fig. 4 & Col. 7 Lines 28-45 discloses the CPU 205 selecting one of the other cameras by making reference on the position of the tracking object.); and output the analysis result (S103, Fig. 1 discloses outputting the video image).
Takagi is silent to wherein the selected at least one detector comprises one of: a region-of-interest detector configured to detect, from a captured image comprising the observation target, a plurality region which corresponds to a position of the observation target in the captured image, or an identified region detector configured to detect, from the captured image, a region which corresponds to a changed portion of the observation target.
However, HAN’s Fig. 1-2 & [0033-0038] discloses wherein the selected at least one detector comprises one of: a region-of-interest detector configured to detect, from a captured image comprising the observation target, a plurality region which corresponds to a position of the observation target in the captured image, or an identified region detector configured to detect, from the captured image, a region which corresponds to a changed portion of the observation target.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi’s disclosure to include the above limitations in order to coordinate tracking of a variety of object regions in a streamlined fashion. 
Takagi in view of HAN is silent to detect, based on the selected at least one detector, a first region of the plurality of regions corresponding to a first type of the observation target and a second region of the plurality of regions corresponding to a second type of the observation target; analyze the observation target based on the analysis method, the first region of interest, and the second region of interest.
However, NAKANO’s Fig. 5, 8 & 10 discloses based on the selected at least one detector, a first region of the plurality of regions corresponding to a first type of the observation target and a second region of the plurality of regions corresponding to a second type of the observation target; analyze the observation target based on the analysis method, the first region of interest, and the second region of interest.  (See plurality of objects detected of different shapes & target selection for coordinated focusing)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi in view of HAN’s disclosure to include the above limitations in order to facilitate proper image focusing in the presence of multiple objects (i.e. assigning object priority).
Takagi in view of HAN & NAKANO is silent to control display of a first region of interest around the first region and a second region of interest around the second region, wherein a display appearancePage 2 of 14Application No. 15/761,572Reply to Office Action of November 16, 2020 and Advisory Action of January 22, 2021of contour lines of the first region of interest is distinguishable from a display appearance of contour lines of the second region of interest.
However, Furuhashi’s Figs. 12A-12D & [0154-0159] discloses to control display of a first region of interest around the first region and a second region of interest around the second region, wherein a display appearancePage 2 of 14Application No. 15/761,572Reply to Office Action of November 16, 2020 and Advisory Action of January 22, 2021of contour lines of the first region of interest is distinguishable from a display appearance of contour lines of the second region of interest.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi in view of HAN & NAKANO’s disclosure to include the above limitations in order to emphasize larger objects.
As to claim 2, Takagi in view of HAN, NAKANO & Furuhashi discloses everything as disclosed in claim 1. In addition, Takagi discloses wherein the observation target is further analyzed based on at least one of the first region or the second region. (S302, Fig. 4 & Column 7 Lines 27-45 discloses use of one camera is changed over to another when it becomes no longer possible to have the image of the tracking object at the center of the video image by panning or tilting)(Examiner submits object is the region of interest which is analyzed for position)
As to claim 5, Takagi in view of HAN, NAKANO & Furuhashi discloses everything as disclosed in claim 2. In addition, Takagi discloses the CPU is further configured to adjust a detection parameter of the selected at least one detector, and the region of interest is detected in the captured image based on the detection parameter of the selected at least one detector. S304, Fig. 4 & Column 7 Lines 45 thru 60 disclose the values of the attitude (posture) control parameters required for varying the posture (attitude) of the camera selected is computed in order to maintain the object (e.g region of interest) in its desired location. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (U.S. Patent 6,809,760) in view of HAN et al. (U.S. Publication 2015/0235105), NAKANO et al. (U.S. Publication 2016/0073004) & Furuhashi et al. (U.S. Publication 2009/0027386) as applied in claim 2 above, further in view of Sternberg et al. (U.S. Publication 2011/0115909)
As to claim 3, Takagi in view of HAN, NAKANO & Furuhashi discloses everything as disclosed in claim 2 but is silent to wherein the CPU is further configured to select a plurality of detectors, and detect a region of interest in the captured image based on a plurality of detection results of the plurality of detectors. 
However, Sternberg’s discloses wherein the CPU (modeling system, Fig. 7 & Para. 0010) is further configured to select a plurality of detectors (See plurality of cameras, Fig. 7) and detect a region of interest (tracked object, Para. 0010) in the captured image based on a plurality of detection results (Para. 0010 discloses image captured feeds are fed into image processors which are then fed to a computer model to apply security measures etc…, Fig. 7) of the plurality of detectors (See plurality of cameras, Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi in view of HAN, NAKANO & Furuhashi’s disclosure to include the above limitations in order to add a variety of perspectives to object tracking for enhanced detail. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (U.S. Patent 6,809,760) in view of HAN et al. (U.S. Publication 2015/0235105), NAKANO et al. (U.S. Publication 2016/0073004) & Furuhashi et al. (U.S. Publication 2009/0027386) as applied in claim 2 above, further in view of KURILIN et al. (U.S. Publication 2013/0021629)
As to claim 7, Takagi in view of HAN, NAKANO & Furuhashi discloses everything as disclosed in claim 2 but is silent to wherein the CPU is further configured to: draw a mark indicating one of the first region or the second region in the captured image based on one of the detection of the first region or the detection of the second region; and output the captured image and mark.
However, KURILIN’s Figures 1-4 & Para. 0083 discloses wherein the CPU is further configured to: draw a mark indicating one of the first region or the second region in the captured image based on one of the detection of the first region or the detection of the second region; and output the captured image and mark.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi in view of HAN, NAKANO & Furuhashi’s disclosure to include the above limitations in order to facilitate proper object/subject selection.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (U.S. Patent 6,809,760) in view of HAN et al. (U.S. Publication 2015/0235105), NAKANO et al. (U.S. Publication 2016/0073004), Furuhashi et al. (U.S. Publication 2009/0027386) & KURILIN et al. (U.S. Publication 2013/0021629) as applied in claim 7, above further in view of Cranfill et al. (U.S. Publication 2011/0249073) 
As to claim 8, Takagi in view of HAN, NAKANO, Furuhashi & KURILIN discloses everything as disclosed in claim 7 but is silent to wherein a shape of the mark includes a shape detected based on an image analysis of the captured image.
However, Cranfill’s Paragraphs 0490-0492 discloses wherein a shape of the mark includes a shape detected based on an image analysis of the captured image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi in view of HAN, NAKANO, Furuhashi & KURILIN’s disclosure to include the above limitations in order to allow for space for other regions of interest in a similar area.
As to claim 9, Takagi in view of HAN, NAKANO, Furuhashi & KURILIN discloses everything as disclosed in claim 7 but is silent to wherein a shape of the mark includes a shape calculated based on one of the detection of the first region or the detection of the second region.
However, Cranfill’s Paragraphs 0490-0492 discloses wherein a shape of the mark includes a shape calculated based on one of the detection of the first region or the detection of the second region.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi in view of HAN, NAKANO, Furuhashi & KURILIN’s disclosure to include the above limitations in order to allow for space for other regions of interest in a similar area.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (U.S. Patent 6,809,760) in view of HAN et al. (U.S. Publication 2015/0235105), NAKANO et al. (U.S. Publication 2016/0073004) & Furuhashi et al. (U.S. Publication 2009/0027386) as applied in claim 2 above, further in view of Katscher et al. (U.S. Publication 2012/0169333)
As to claim 10, Takagi in view of HAN, NAKANO & Furuhashi discloses everything as disclosed in claim 2 but is silent to wherein the CPU is further configured to: specify an additional region of interest in one of the detected first region or the detected second region; and analyze the additional region of interest.
However, Katscher Paragraphs 0004-0050 discloses wherein the CPU is further configured to: specify an additional region of interest in one of the detected first region or the detected second region; and analyze the additional region of interest.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi in view of HAN, NAKANO & Furuhashi’s disclosure to include the above limitations in order to eliminate tracking processing for regions of non-interest.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (U.S. Patent 6,809,760) in view of HAN et al. (U.S. Publication 2015/0235105), NAKANO et al. (U.S. Publication 2016/0073004) & Furuhashi et al. (U.S. Publication 2009/0027386) as applied in claim 2 above, further in view of Lee et al. (U.S. Publication 2004/0202368)
As to claim 11, Takagi in view of HAN, NAKANO & Furuhashi discloses everything as disclosed in claim 2 but is silent to wherein the at least one detector is generated through machine learning, based on use of a set of analysis methods and image data regarding an analysis target, and each of the first region and the second region is detected based on characteristic data obtained from the captured image by the at least one detector. 
However, Lee’s Paragraph 0025 discloses wherein the at least one detector is generated through machine learning, based on use of a set of analysis methods and image data regarding an analysis target, and each of the first region and the second region is detected based on characteristic data obtained from the captured image by the at least one detector.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi in view of HAN, NAKANO & Furuhashi‘s disclosure to include the above limitations in order to tailor the system for their specific application needs. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (U.S. Patent 6,809,760) in view of HAN et al. (U.S. Publication 2015/0235105), NAKANO et al. (U.S. Publication 2016/0073004) & Furuhashi et al. (U.S. Publication 2009/0027386) as applied in claim 1 above, further in view of Yamada (JP2006-018706) **IDS Submitted by Applicant “Translation Attached”**
As to claim 12, Takagi in view of HAN, NAKANO & Furuhashi discloses everything as disclosed in claim 1 but is silent to wherein the detector decision unit decides at least one detector in accordance with a type of change shown by an analysis target to be analyzed using the analysis method.
However, Yamada’s Paragraphs 0027, 0063, 0066 discloses wherein the at least one detector is selected based on a type of change in the observation target analyzed with the analysis method.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi in view of HAN, NAKANO & Furuhashi’s disclosure to include the above limitations in order to further discriminate objects for enhanced detection. 
13 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (U.S. Patent 6,809,760) in view of HAN et al. (U.S. Publication 2015/0235105), NAKANO et al. (U.S. Publication 2016/0073004) & Furuhashi et al. (U.S. Publication 2009/0027386) & Yamada (JP2006-018706) **IDS Submitted by Applicant “Translation Attached”** as applied in claim 12, above further in view of Sakuyama et al. (JP2012-073179) **IDS Submitted by Applicant “Translation On Record”**
As to claim 13, Takagi in view of HAN, Okuda, Furuhashi & Yamada discloses everything as disclosed in claim 12 but is silent to wherein the observation target includes a cell, a cell organelle, or a biological tissue including the cell.
However, Sakuyama Paragraphs 0052-0053, 0057-0058 discloses wherein the observation target includes a cell, a cell organelle, or a biological tissue including the cell.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi in view of HAN, Okuda, Furuhashi & Yamada’s disclosure to include the above limitations in order to provide enhanced object identification in medical imaging. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (U.S. Patent 6,809,760) in view of HAN et al. (U.S. Publication 2015/0235105), NAKANO et al. (U.S. Publication 2016/0073004) & Furuhashi et al. (U.S. Publication 2009/0027386) as applied in claim 2 above, further in view of ODA (U.S. Publication 2014/0333997)
As to claim 16, Takagi in view of HAN, NAKANO & Furuhashi discloses everything as disclosed in claim 2 but is silent to wherein the CPU is further configured to: detect contours of the observation target; and set a shape of a mark indicating one of the first region or the second region based on the detected contours.
However, ODA’s Paragraph 0134 discloses wherein the CPU is further configured to: detect contours of the observation target; and set a shape of a mark indicating one of the first region or the second region based on the detected contours.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takagi in view of HAN, NAKANO & Furuhashi’s disclosure to include the above limitations in order to detect a variety of complex shapes. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661